department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n all ------------- tax years identification_number form required to be filed employer_identification_number contact person ----------------- contact number -------------------- number release date se t eo ra t pe date date uil dear ------------ this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter lois g lerner director exempt_organizations rulings agreements sincerely department of the treasury internal_revenue_service washington d c ta x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n ------------- fax number -------------------- identification_number contact person ----------------- employer_identification_number contact number -------------------- date date uil legend b dear ------------- we have considered your application_for recognition of exemption from federal_income_tax under sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below charitable religious educational and scientific purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code or corresponding section of any future federal tax code your form_1023 application describes your activities as follows at you we will offer average people in debt a membership that helps them control their financial problems we will offer debt management and financial planning services through our membership program we also would like to speak with high school students about financial planning before they leave school the information and materials you submitted indicate that your primary activity will be the sale of debt management plans dmps through two membership options plan one offers your services for a set-up charge of a dollar_figure membership fee a bi-monthly payment of dollar_figure starting in month along with the member’s regular payments to creditors plan two offers your services for a set-up charge of a dollar_figure membership fee the first month with a second installment of dollar_figure due the second month a bi-monthly payment of dollar_figure along with the member’s regular payments starting the third month your restated articles of incorporation provide that you are organized exclusively for your business and marketing plan stated that you will advertise and market your dmp services through the internet television print media radio direct mail and participation coupons with regard to your expected market share you made the following statement we expect that market to grow as direct result of the jobs that have been lost in our country over the past two years we plan to show our members how to better use the financial resources they already have our target for the end of our second year of business is at between and of the market you further stated the following with regard to your marketing objectives increase size of membership base become a preferred assistant in financial planning financial management and debt management services and take business from industry leaders that are not increasing financial stability your business plan clearly indicates that the sale of your dmp services will be directed to the general_public you state with our prices we believe we are helping all income levels by giving them the flexibility to pay what they are able to the first month we do not ask our members for monthly payments however we do require a bi-monthly to assist with operating cost moreover in your website you have made the following statement to the general_public in attempting to promote the benefits to repaying debts through your program we can negotiate on your behalf with national and local creditors to reduce monthly payments by as much a sec_40 collection calls will stop depending on creditor often interest charges late charges and over limit fees can be reduced or eliminated throughout the program we will assist you in re- establishing a positive credit rating apart from your business plan you have provided no specific detailed information on any planned educational program with an educational methodology including workshops or seminars directed to individuals students or the general_public on credit education issues you have not indicated when where or how you would conduct any such activities your business plan does not specifically address these concerns in letters dated date and date we requested that you provide detailed responses to questions concerning counselor certification job descriptions ownership interests in other businesses compensation arrangements business licensing insurance etc your responses to those questions were either incomplete or not answered in your form_1023 application page you have failed to provide a proposed budget showing your anticipated expenses you did however provide a sheet showing cash_flow projections as part of your business and marketing plan you did not indicate that you would make any specific expenditure to charitable and educational programs or activities furthermore you have not shown that you will receive revenue from sources other than fees for the sale of your dmp services sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the under privileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing b the instruction of the public on subjects useful to the individual and beneficial to the his capabilities or community in 302_f2d_934 ct_cl sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals were indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting in consumer credit counseling service of alabama inc v united_states u s t c the consumer credit counseling service of alabama is an umbrella organization made up buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a dept management plan approximately percent of a professional counselor’s time was applied to the dept management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the dept management plan this fee was waived in instances when payment of the fee would work a financial hardship the agencies received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from service fees the court found the organizations exempt under sec_501 because providing information to the public regarding the sound use of consumer credit is charitable in that it advances and promotes education and social welfare these programs were also educational because they instructed the public on subjects useful to the individual and beneficial to the community the counseling assistance programs were likewise charitable and educational in nature because the community education and counseling assistance programs were the agencies’ primary activities the agencies were organized and operated for charitable and educational_purposes the court also concluded that the limited debt management services were an integral part of the agencies’ counseling function and thus charitable but stated further that even if this were not the case these activities were incidental to the agencies’ principal functions exempt functions solely for the benefit of low-income individuals to qualify under sec_501 or to provide its services solely without charge nonetheless these agencies did not charge a fee for the programs that constituted their principal activities they charged nominal fees for services that were incidental moreover even this nominal fee was waived when payment would work a financial hardship found that adoption services were the primary activity of the organization in deciding that the organization conducted adoption services for a business_purpose rather for a charitable purpose the court considered the manner in which the organization operated the record established a number of factors that characterize a commercial activity and which were evident in the operations of easter house also the court determined that the organization competed with other commercial organizations providing similar services fees were the only source of revenue it accumulated very substantial profits because it set its fees in order to generate a profit the accumulated capital was substantially greater than the amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions the court also found a corporate-type structure in the classes of memberships including a single life member having inherent power that the holder could transfer like stock and dependence on paid employees formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was in easter house v u s ct_cl aff’d 846_f2d_78 fed cir the court in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization finally the court found that the law did not require that an organization must perform its the service found that by aiding low-income individuals and families who have financial exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low- income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization’s budget plans for its support problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public revproc_90_27 1990_1_cb_514 provides in part that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere statement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned and the nature of the contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued sec_501 organization denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met american science foundation v commissioner tcmemo_1986_556 la verdad v commissioner an organization must establish through the administrative record that it operates as a t c pius xii academy v commissioner tcmemo_1982_97 exempt status can be recognized in advance of operations if proposed operations can be described in enough detail to permit a conclusion that the organization will clearly meet the requirements of sec_501 american science foundation v commissioner tcmemo_1986_556 the organization has the burden of providing sufficient documentation or other substantive information regarding its activities and operations which would establish entitlement to tax- exempt status information that is vague or nonspecific is not sufficient to meet the requirements under sec_501 tully v commisioner t c memo our analysis of the information you submitted shows that while you are organized for charitable purposes you do not satisfy the operational requirements to be recognized as exempt under sec_501 of the code there is no evidence that your primary purpose is to provide financial education to individuals or to the general_public you do not have a tailored education program with a structured educational methodology in place in fact the administrative record demonstrates that you operate for the substantial non-exempt purpose of operating a commercial business which serves to further your private financial interests that you will be operated in the manner of a commercial business is reflected in the fact that your revenue will come exclusively from fees charged to clients for enrollment in either of your two dmp programs in your date business and marketing plan you made clear your desire to have a profitable business operation when you said the following our target for the end of our second year of business is at between and of the market moreover in your business plan you made clear your intent to sell and market your dmp services to the general_public when you stated with our prices we believe we are helping all income levels in addition in your website you further promote and market the benefits of buying your services when you claim that you can get potential clients reduced payment and interest rates from creditors the language you used in your business and marketing plan in your website and elsewhere is clearly of the kind used by any commercial business attempting to promote and sell its products and or services you have stated that you will advertise and market the availability of your services over the internet through television print media radio direct mail and participation coupons these methods of advertising are the kind commonly used by ordinary for-profit credit counseling businesses moreover your proposed budgets show that you do not anticipate making any expenditures including grants and contributions to educational or charitable programs you have also failed to provide any evidence that your dmp program will be an incidental adjunct to a substantial and substantive program of public education and individual counseling you have submitted no evidence that you will meet the requirements of operating a substantial and substantive program of public education or a course of individual counseling with a bona_fide educational methodology you have failed to substantiate that you follow an educational methodology in operating your dmp program in fact you have provided no materials that indicate you will have a substantive on-going educational program directed to the individuals and families you serve in your dmp the limited materials you submitted were prepared primarily for your use in promoting and selling dmps to potential clients you have provided no specific detailed evidence of when where or how you will conduct credit counseling seminars and or workshops directed to the general community moreover you have not provided substantial evidence that you will restrict your debt management services to low-income customers if you do have low-income limits for participation in your debt management program you have provided no evidence of the specific guidelines that participants are required to meet you have provided no advertising materials stating that your services will be restricted to low-income individuals and or families in fact the information you provided indicates that your services will be available to the general_public without regard to individual or family income revproc_90_27 requires an applicant to submit sufficient information during the application process for the service to conclude that the organization is in compliance with the organizational and operational requirements of sec_501 before a ruling is issued you have not sufficiently and fully described your activities as they relate to the number of people you expect to enroll in your dmp and other financial services programs where when or how you would educate these individuals and families or provided evidence that you will have a substantive and substantial education program tailored to the specific needs of these individuals and families furthermore you failed to fully and completely respond to the questions raised in our letters dated date and date the vague and nonspecific information and documentation you provided does not meet the burden of showing that your activities and operations are such that you are entitled to recognition of exemption under sec_501 see tully supra accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t danny smith constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter lois g lerner director exempt_organizations rulings agreements sincerely
